                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

JEREMY BELL,

                Plaintiff,

v.                                                              CV No. 17-954 KG/CG

MADRON SERVICES, INC., et al.,

                Defendant.

          AMENDED ORDER FOR JOINT STATUS REPORT AND SETTING
                   TELEPHONIC STATUS CONFERENCE

       THIS MATTER is before the Court upon review of the record. Pursuant to the

Court’s Order Adopting Joint Proposed Discovery Plan, (Doc. 32), filed September 4,

2019, notice-related discovery is scheduled to be completed on December 3, 2019.

       IT IS THEREFORE ORDERED that the parties shall submit a Joint Status Report

no later than January 3, 2020, outlining the status of notice-related discovery and the

current posture of this case. In addition, the parties shall formulate a discovery plan for

non-class discovery, if necessary, and identify the next steps for the timely progression

of this case.

       IT IS FURTHER ORDERED that a status conference will be held by telephone

on Wednesday, January 15, 2020, at 10:00 a.m. The parties shall call Judge Garza’s

AT&T Teleconference line at (877) 810-9415, follow the prompts, and enter the Access

Code 7467959, to be connected to the proceedings.




                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
